DETAILED ACTION
Claims 1-4 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prange et al. “A Multimodal Dialogue System for Medical Decision Support in Virtual Reality” (hereinafter Prange), in view of Sonntag et al. “Design and Implementation of a Semantic Dialogue System for Radiologist” (hereinafter Sonntag).

As per claim 1,Prange teaches a method for assisting a user employing a system capable of analyzing medical images and responding to inputs from the user comprising: 

applying natural language processing (NLP) to the first input to determine a first intent of the first input (i.e., dialogue system including speech recognition using a grammar, determining of the user’s intention, see at least pages 24-26, section 3); and 
applying recursively deep analytic analysis to one or more inputs against a knowledge base to take one or more actions (i.e., mapping of user intentions to matching multimodal system reaction, realization of multimodal output, see at least pages 24-26, section 3) wherein the actions comprise timed responses including providing a speech output to the user based on the first intent of the first input (i.e., context resolved from previous questions, multimodal output (speech output), see at least page 23, section 2, pages 24-26, section 3).
Prange does not explicitly teach automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user.
Sonntag teaches automatically selecting and displaying two or more medical images of the patient for comparison by the user based on contextual rules for the user (i.e., MEDICO opens the first hit, and his images, the system rearranges the SIEs for the two patients for a comparison, see at least pages 16-18, section 4.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to automatically selecting and displaying two or more images of the patient for comparison by the user based on contextual rules for the user as similarly taught by Sonntag because the system of Prange  can perform diagnosis (see at 
 
As per claim 4, Prange teaches wherein the one or more actions further comprises:
identifying a possible diagnosis related to at least one of the two or more images (i.e., therapy prediction, see at least page 25, section 3.1, Sonntag also teaches diagnostic analysis of the images, see at least pages 16-18, section 4.3 of Sonntag); 
initiating a tracking protocol (i.e., navigate inside patient record, see at least page 24, section 2.2, page 25, left column, paragraph 1); 
displaying a previous report (i.e., retrieve patient file, see at least page 23, section 2), and 
creating a new report (i.e., writes the report, entire content is transcribed, exported and written into the hospital’s database, see at least page 24, left column, paragraph 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prange, in view of Sonntag, further in view of Hung et al. “Towards a Context-Based Dialog Management Layer for Expert Systems” (hereinafter Hung).

As per claim 2, Prange does not explicitly teach wherein the actions are asynchronous.
Hung teaches actions are asynchronous (i.e., each goal may be presented in an asynchronous manner, see at least page 60, abstract, section 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange such that the actions are asynchronous as . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prange, in view of Sonntag, further in view of Brown et al. (US 2014/0074454, hereinafter Brown)

As per claim 3, Prange does not explicitly teach updating the contextual rules based on machine learning from interaction with the user.
	Brown teaches updating the contextual rules based on machine learning from interaction with the user (i.e., learning module observes patient behavior and attempts to learn characteristics of the patient, learning modules records selections and learns corrections, see at least [0088]-[0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prange to update the contextual rules based on machine learning from interaction with the user as similarly taught by Brown because Prange uses patient data to predict therapy and it would have been obvious to use known techniques in the art to learn characteristics of the patient (see at least [0088]-[0091] of Brown).

Response to Arguments
Rejection of claims under §103: 
As per claim 1, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwalb et al. (US 2002/0065684) is cited to teach a system that improves efficiencies for rendering diagnosis of radiology procedures including comparing images.
Fujimoto et al. (US 2015/0023579) is cited to teach display plurality of images to compare the plurality of images.  
Sonntag et al. “Prototyping Semantic Dialogue Systems for Radiologists”, 2010, 2010 Sixth International Conference on Intelligent Environments. This document is cited to teach automatically selecting and displaying images for comparison.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121